Citation Nr: 1454285	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder disability, with full thickness tear of the left supraspinatus and subscapularis tendon.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

The Board notes that the Veteran requested a BVA Hearing in his substantive appeal.  Nevertheless, in a February 2013 statement the Veteran indicated that he did not want a hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

Most recently, in July 2014, the Board remanded the issue on appeal for further development.  The RO issued a supplemental statement of the case in October 2014 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability has been raised by the record (see prior Board remands), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's dominant hand is his right hand.

2.  The Veteran's left shoulder disability is manifested by complaints of pain and limitation of motion at most to midway between the side and shoulder level; limitation of motion to 25 degrees, ankylosis, or a muscle injury related to his service-connected left shoulder disability have not been demonstrated. 

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left shoulder disability, with full thickness tear of the left supraspinatus and subscapularis tendon have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code (DC) 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Motion of the shoulder/arm is measured based on the ability to move the arm from a position at the side of the body to a position over the head.  Both abduction and elevation (flexion) of the arm is from 0 degrees when the arm is straight down at the side of the body, to 90 degrees when the arm is straight out from the body at the shoulder level, to 180 degrees when the arm is straight up, by the head.  The ability to rotate the shoulder is from 0 degrees when the arm is at shoulder level, flexed at the elbow, with external rotation to 90 degrees moving the arm up towards the head and internal rotation to 90 degrees when moving the arm down towards the body.  38 C.F.R. § 4.71, Plate I. 

The Veteran's service-connected left shoulder disability has been evaluated as 20 percent disabling under Diagnostic Code 5201.  Diagnostic Code 5201 provides that limitation of motion of the major arm shall be rated at 20 percent for limitation at shoulder level, 30 percent for limitation midway between side and shoulder level, and 40 percent for limitation to 25 degrees from side.  Limitation of motion of the minor arm (as is being evaluated in this case) shall be rated at 20 percent for both limitation at shoulder level and limitation midway between side and shoulder level, and 30 percent for limitation to 25 degrees from side. 

Throughout the rating period on appeal, the evidence shows that the Veteran's service-connected (minor) left shoulder disability has at most manifested limitation of motion of the minor left shoulder to midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

At the Veteran's July 2009 VA examination he reported pain, stiffness, locking, fatigability, and lack of endurance of his left shoulder.  Range of motion testing reflected shoulder forward flexion to 45 degrees (midway between side and shoulder level).  Pain was noted during range of motion testing.  These ranges of motion findings provide evidence against a higher disability rating.

At his July 2013 VA examination, the Veteran demonstrated 70 degrees of left shoulder flexion with painful motion beginning at 70 degrees.  The Veteran was able to demonstrate 70 degrees of flexion following repetitive testing. Ankylosis was not demonstrated.  A healed non tender surgical scar at the shoulder area was noted. These ranges of motion findings provide evidence against a higher disability rating.

The Board has also reviewed the Veteran's treatment records which are consistent with the VA examinations discussed above.

The Board has considered the Veteran's various written statements attesting to symptoms of pain and lack of endurance in his left arm.  In this regard, the Board would not dispute any of the above.  A person with a service connected disability will have limitation in the ability to function (if they did not, there would be no basis for the current evaluations).  The question is this: has the Veteran's problems reached the next level of disability?

In sum, the totality of the evidence shows that the Veteran's left shoulder disability has been manifested by limitation of motion to no less than 45 degrees.  Under Diagnostic Code 5201, this amount of limitation of motion for the minor arm warrants a 20 percent evaluation.  A higher evaluation is warranted for limitation of motion to 25 degrees from the side.  At the worst, the Veteran's limitation was to 45 degrees out of a maximum range of 180 degrees, even when considering pain.  This is the equivalent to midway between the side and shoulder level in the rating code.

The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Without taking into consideration pain, there would be little basis for the current evaluations.  Simply stated, the problems the Veteran has cited would be the problem a Veteran with a 20% shoulder problem would have. 

The Board has considered whether the Veteran qualifies for an evaluation under other diagnostic codes.  The Board notes that the Veteran's claim was previously remanded to determine whether he suffers from a muscular injury associated with his service-connected left shoulder disability.  Under 38 C.F.R. § 4.73, Diagnostic Code 5301 pertains to muscle injuries of the shoulder.  However, in an August 2014 addendum VA opinion a VA examiner determined that it was less likely than not that the Veteran manifests a muscle injury or other soft tissue injury to the left biceps as a consequence of his service-connected left shoulder disability.  As such, a rating for a muscle injury to the left shoulder is not applicable. 

As a final note, the Board has considered other potentially applicable diagnostic criteria that may result in a higher evaluation.  However, a higher evaluation is not warranted under any alternate Diagnostic Code at any point in the appeal period.  The Board finds that the Veteran would not qualify for a higher evaluation under diagnostic code 5200 because there is no evidence of scapulohumeral articulation ankylosis.  The Veteran does not warrant a higher evaluation under diagnostic code 5201 because there is no evidence of limitation of motion of the arm to 25 degrees or less from the side.  Moreover, a higher rating under diagnostic code 5202 requires a flail shoulder, false flail joint, or fibrous union of the humerus; none of which are shown by the evidence.  Lastly, diagnostic code 5203 is limited to an evaluation of 20 percent for impairment of the clavicle or scapula.  As such, a higher evaluation under Diagnostic Codes 5200, 5201, 5202, or 5203 is not warranted.  The Veteran's osteoarthritis of the left shoulder is rated based on limitation of motion, which would be encompassed within Diagnostic Code 5202.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected left shoulder disability.  The Board has considered the Veteran's complaints of left shoulder pain, limitation of motion, and increased difficulty performing normal activities.  However, it is important for the Veteran to also understand that, without such problems associated with his left shoulder disability, there would be no basis for the current 20 percent rating.  The medical evidence, as compared to the rating criteria, does not warrant a rating in excess of 20 percent during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for a left shoulder disability, with full thickness tear of the left supraspinatus and subscapularis tendon.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to his increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for a left shoulder disability, with full thickness tear of the left supraspinatus and subscapularis tendon, he has not submitted evidence of unemployability, or claimed to be unemployable.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in July 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his left shoulder in July 2009 and July 2013, with an addendum medical opinion in August 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left shoulder since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  Together, the VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This matter was previously remanded in March 2013 and July 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for a left shoulder disability, with full thickness tear of the left supraspinatus and subscapularis tendon, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


